Citation Nr: 1737413	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to March 5, 2015 and 70 percent disabling since that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (s).




REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, which includes service in the Republic of Vietnam.  He received the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from May 2009, September 2010, August 2011, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Indianapolis, Indiana and St. Louis, Missouri.  In the May 2009 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a back disability as new and material evidence had not been submitted.  In the September 2010 decision, the RO denied a TDIU.  In the August 2011 decision, the RO granted service connection for coronary artery disease and assigned an initial 10 percent disability rating, from April 25, 2005.  In the October 2013 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, from April 14, 2008.  The RO in Indianapolis, Indiana currently has jurisdiction over the Veteran's claims.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge at the RO on his July 2010 substantive appeal (VA Form 9).  He withdrew his hearing request in March 2016 (see March 2016 "Report of General Information" form (VA Form 27-0820)).

In February 2016, the RO assigned an initial 70 percent disability rating for PTSD, from March 5, 2015.

As a final preliminary matter, in August 2017, the Veteran moved to advance his case on the docket based on financial hardship.  The Board finds that a sufficient showing has been made in this regard, and the motion is granted.  38 U.S.C.A. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of whether new and material evidence has been received to reopen a claim of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since April 25, 2005, the evidence is at least evenly balanced as to whether the Veteran's coronary artery disease has resulted in an estimated metabolic equivalents (METs) level of 3 or less.

2.  Since April 14, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking, and mood; symptoms have not more nearly approximated both total social and occupational impairment.

3.  Since April 14, 2008, the Veteran has a service-connected disability rated as total and additional service-connected disability ratable at 60 percent or more.

4.  As a total (100 percent) rating for coronary artery disease is being awarded for the entire period since the April 25, 2005 effective date of service connection and SMC pursuant to 38 U.S.C.A. § 1114 (s) is being awarded for the entire period since April 14, 2008, the issue of entitlement to a TDIU is rendered moot for the entire claim period.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 100 percent rating for coronary artery disease are met since April 25, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  The criteria for an initial 70 percent rating, but no higher, since April 14, 2008 for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  Since April 14, 2008, the criteria for SMC pursuant to 38 U.S.C.A. § 1114 (s) are met.  38 U.S.C.A. § 1114 (s) (West 2014).

4.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for coronary artery disease for the entire period since April 25, 2005 and the grant of SMC pursuant to 38 U.S.C.A. § 1114(s) since April 14, 2008, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board is granting the highest rating possible for coronary artery disease for the entire claim period, the claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68   (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for a higher initial rating for PTSD, this appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has obtained the Veteran's service treatment records, all pertinent service personnel records, his Social Security Administration (SSA) disability records, and all of the available relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected psychiatric disability.  Although the most recent examination for his psychiatric disability took place in 2015, he has not reported any changes in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for his psychiatric disability need not be conducted merely due to the passage of time since the last examination.

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

A. Higher Initial Ratings

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4 ) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson, 12 Vet. App. at 125-126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125 , 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




i. Coronary Artery Disease

The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.
 
A 100 percent rating is warranted where there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

In the present case, the Veteran's wife reported in a March 2008 letter and his friend (R.B.) reported in an undated statement that the Veteran had been unable to perform many activities around the house during the previous 5 years due to congestive heart failure and chronic obstructive pulmonary disease (COPD) and that he struggled to carry anything over 25 pounds for any distance.  For example, he was unable to use a push lawn mower or weed eater, pull weeds, take out the trash, wash vehicles, shovel snow, or perform any activity that required "even the smallest physical movement."  He required assistance with showering because he was unable to stand steadily and experienced shortness of breath.

VA treatment records dated from February to October 2008 document reports of increased weakness, lung pain with coughing, left-sided chest pain (which was relieved with nitroglycerin), shortness of breath, and chest pressure.  The chest pressure was worse when the Veteran walked (but not when he breathed or coughed) and was not relieved with a nebulizer treatment.  Examination revealed that the Veteran experienced wheezing, but that he had a regular heart rate and rhythm.  Holter monitor testing was essentially unremarkable.  Chest x-rays revealed stable mild to moderate COPD and mild emphysematous changes, but there was no acute infiltrate identified, the cardiac size was within normal limits, there was no evidence of pleural effusion, the costophrenic angles were clear, and the cardiac and mediastinal silhouettes were unremarkable.  The Veteran was diagnosed as having a COPD exacerbation and chest pain (respiratory versus cardiac).

The report of an April 2009 VA general medical examination indicates that the Veteran had single vessel coronary artery disease which was treated medically.  He had a history of angina which was relieved with sublingual nitroglycerin, but he had been free of chest pain for the previous 6 months, his coronary artery disease was stable, and he was doing well on daily medication.  He did not have any congestive heart failure and a previous cardiac catherization showed an ejection fraction of 55 percent.  In addition to his cardiac disability, he also experienced COPD which caused dyspnea after walking 40 yards at a normal pace on level ground and a mild cough with sputum.  There was no dyspnea at rest.

Examination revealed that the Veteran's chest was bilaterally symmetrical, but that the anteroposterior diameter of the chest was slightly increased.  There were limited excursions of the chest wall during respiration, percussion note was resonant over both lungs, breath sounds were diminished vesicular, and expirations were slightly prolonged.  There were no rhonchi or rales present, the heart was not enlarged, the heart rate was 75/minute and regular, first and second heart sounds were normal, and there were no clicks, gallops, or murmurs.  The Veteran was diagnosed as having, among other things, coronary artery disease and COPD.

An April 2011 VA cardiac examination report indicates that the Veteran had been on chronic home oxygen since 2005 and that he took continuous medication for his cardiac disability.  There was a history of percutaneous coronary intervention (PCI) in 2004, but there was no history of any myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  The Veteran did not have congestive heart failure.  A diagnostic exercise test was not conducted, but an estimated METs level of 1 to 3 (consistent with activities such as eating, dressing, taking a shower, walking  (2 miles per hour) for 1-2 blocks) was provided based upon the Veteran's responses.  This was the lowest level of activity at which the Veteran reported dyspnea and fatigue.  There was no evidence of any cardiac hypertrophy or dilatation and an echocardiogram revealed that the left ventricular ejection fraction was 62 percent.  Diagnoses of coronary artery disease and heart failure (cor pulmonale) were provided.  The Veteran's cardiac disability impacted his ability to work because it resulted in lack of stamina, fatigue, and shortness of breath with any form of physical exertion.

The physician who conducted the April 2011 examination explained that the echocardiogram findings were the best overall measure of the Veteran's cardiovascular capacity because he experienced multiple comorbidities.  The physical examination was noteworthy for distant heart sounds throughout the precordium, but there was regular rate and rhythm.  A lung examination was noteworthy for decreased breath sounds in all lung fields of both lungs.

A December 2015 VA examination report reflects that continuous medication was required for control of the Veteran's cardiac disability.  He had not experienced any myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  Also, he had not undergone any non-surgical or surgical procedures or experienced any hospitalizations for his cardiac disability.

Examination revealed that the Veteran's heart rhythm was regular, that the point of maximal impact was not palpable, that heart sounds were normal, and that there was no jugular-venous distension.  His lungs were clear, peripheral pulses were normal, there was no peripheral edema, there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's cardiac disability, and there were no associated scars.  There was no evidence of any cardiac hypertrophy or cardiac dilatation.  An EKG was normal and an echocardiogram revealed normal wall motion and thickness and a left ventricular ejection fraction of 65 percent.  Exercise stress testing was not conducted because the Veteran had a medical contraindication in terms of multiple medical comorbidities (i.e., COPD and foot conditions).  Rather, an interview-based METs test revealed a METs level of 1 to 3 that resulted in dyspnea and fatigue.  This METs level was not due solely to the Veteran's cardiac disability, but was rather due to multiple medical conditions (including his cardiac disability) and it was "not possible to accurately estimate the percent of METs limitation attributable to each medical condition."  The Veteran was diagnosed as having coronary artery disease.  This disability did not impact his ability to work.

The physician who conducted the December 2015 VA examination explained that the echocardiogram results (including the left ventricular ejection fraction findings) were the best overall measure of the Veteran's cardiovascular performance status due to his multiple medical comorbidities.  His shortness of breath was secondary to his COPD and not his cardiac disability.  Also, the April 2011 VA examination erroneously noted that the Veteran had undergone a PCI in 2004.  He did, however, have a positive exercise tolerance test.

Initially, the Board notes that the Veteran has been diagnosed as having non service-connected disabilities that contribute to his limited METs level, including COPD and orthopedic disabilities.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

In this case, the physician who conducted the December 2015 VA examination explained that the Veteran's shortness of breath was secondary to his COPD and not his cardiac disability.  Regardless, the examiner also noted that it was "not possible to accurately estimate the percent of METs limitation attributable to each medical condition" and there is no evidence to clearly distinguish the fatigue caused by the Veteran's cardiac disability from any fatigue caused by his other diagnosed non service-connected disabilities.  Although the examiners who conducted the April 2011 and December 2015 examinations indicated that the echocardiogram findings more accurately reflected the severity of the Veteran's cardiac disability, the Board nevertheless finds that all of the Veteran's symptoms cannot be explicitly attributed to a specific diagnosis other than his cardiac disability.  Thus, the Board will attribute all of the Veteran's symptoms that impact his METs level to coronary artery disease for the purposes of assessing the severity of that disability.  Id.   

In light of the Veteran's estimated METs levels reported in the April 2011 and December 2015 VA examination reports, the Board finds that the evidence is at least evenly balanced on the question of whether the Veteran's service-connected cardiac disability has limited his workload to 3 METs or less.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board concludes that the above evidence supports a finding that the symptoms of the Veteran's cardiac disability have more closely approximated the criteria for a 100 percent rating under DC 7005 (reflective of a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope) since the effective date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, an initial 100 percent rating for coronary artery disease is awarded for the entire claim period since April 25, 2005 and the full benefit sought on appeal for this issue has been granted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

ii. PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
 
GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Also, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.   

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board notes, parenthetically, that VA updated its regulations to incorporate, in lieu of the DSM-IV, references to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  These changes apply to claims that were certified for appeal to the Board on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  In this case, the DSM-5 is applicable.  See March 2016 "Certification of Appeal" form (VA Form 8).
In this case, the Veteran reported during a January 2009 VA primary care nursing evaluation and an April 2009 VA psychiatric examination that he experienced depression, suicidal thoughts, tearfulness, and night terrors.  After service he worked in various jobs, such as washing cars, working in gas stations, and working as a shingler and roofer.  He also worked as a trackman for a railroad company, but lost his job because the company did not think he was "mentally stable" and he threatened his supervisor with a pickaxe.  He subsequently started his own roofing and siding business that had one part-time employee, but he injured his foot in 2002, was on crutches for 18 months, and had not worked since that time. He was awarded SSA disability benefits in 2004 (his SSA records indicate that he was awarded benefits on the basis of COPD and degenerative joint disease) and he contended that he was unable to work due to back problems, COPD, and congestive heart failure.  

As for social relationships, the Veteran had been married three times.  He was initially married in 1972 for six months, was married to his second wife from 1974 to 1979, and married his third wife in 1983.  He remained married at the time of the April 2009 examination.  He and his wife had one child and four grandchildren, he had a "close and positive" relationship with his family, and he enjoyed playing ball and Frisbee with his family when they visited.  He also had a "close and positive" relationship with his parents and talked with them twice a week.  His parents visited once a year in the summer and had last visited in June 2008.  The Veteran also had a few friends whom he saw on a regular basis and had one long-term friend (20 years) who he saw on most mornings for a meal or coffee.  He occasionally went fishing, enjoyed building radio-controlled planes, and performed various tasks on his property.  His leisure and social activities were limited, however, because he spent a lot of time with his wife who had an anxiety disorder and had limited financial means.  There was a history of aggressive behavior in 1990 (but not more recently) and a history of several suicide attempts in service and after his divorces.  He remained able to care for his personal hygiene and activities of daily living.

Examination revealed that the Veteran was dressed casually with fair grooming and hygiene.  He was able to independently care for his personal hygiene and other basic activities of daily living.  He maintained average eye contact, established average rapport, and displayed no inappropriate behaviors.  He was fully alert and oriented and had average memory and concentration.  His insight, judgement, and comprehension appeared to be in the average range, his speech was fluent and of average rate and articulation, his speech patterns were logical, relevant, and goal-directed, he did not experience any psychotic symptoms such as hallucinations or delusions, and he did not experience any disorders of thought or communication.  His mood was mildly depressed with appropriate affect, he denied any impulse control problems or suicidal/homicidal thoughts/plans/intent, and he did not report any sleep impairment, panic attacks, or panic-like symptoms.  There were no obsessive or ritualistic behaviors that might interfere with routine activities and no other disorders or symptoms were present.  

The Veteran was diagnosed as having depressive disorder not otherwise specified and a GAF score of 64 was assigned, indicative of mild impairment.  The examiner who conducted the April 2009 examination concluded that the Veteran's psychiatric disability appeared to have a mild effect on his occupational and social functioning.  His medical problems appeared to be the primary source of his inability to work.

Medical records dated from April 2009 to December 2011 and an April 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) indicate that the Veteran reported that he experienced anxiety, depression, anger, irritability, nightmares, impaired sleep, flashbacks, mood swings, and social isolation.  He also experienced occasional suicidal ideation and had attempted suicide by carbon monoxide poisoning because he was angry at his family for forgetting his birthday.  He had a strained relationship with his daughter due to lack of trust and unresolved issues from the past, but his wife was his "greatest support system," he felt that his marriage was "pretty good," and he identified his family and friends as his primary supports.  He was unemployed and reported that the "main reason [he was] unable to work [was] because of residuals of [his coronary artery disease]."  In addition, his psychiatric symptoms affected his ability to interact with others and prevented him from venturing out of the house.

Examinations revealed that the Veteran was fully oriented and had a neat appearance, a friendly/cooperative manner, and appropriate speech.  His affect was euthymic, his mood was sad, his memory was somewhat impaired, and his insight and judgement were limited/fair.  There was disorganized thinking, but no delusions or hallucinations.  Diagnoses of PTSD, bipolar disorder not otherwise specified (NOS), and dysthymic disorder were provided and GAF scores of 30 to 60 were assigned, indicative of serious to moderate impairment.

The report of a December 2011 VA psychiatric examination indicates that the Veteran insisted that the door to the examination room remain open during the examination because he would panic and feel anxious if the door was closed.  He remained married to his third wife, but they had not slept together for many years because the Veteran would attack his wife during the night due to nightmares.  He and his wife otherwise "g[o]t along and hardly ever argue[d]," but he had problems connecting with his wife and daughter and did not feel close to his friends.  His wife was housebound due to agoraphobia so he was the one who had to leave the house for groceries and other items.  They did not have any visitors, but he continued to visit with his veteran friends for coffee on a daily basis.  He last worked in 2005, at which time he stopped working "due to problems with his lungs."  

As for psychiatric symptomatology, the Veteran experienced depression, anxiety, nightmares, restlessness at night, low self-esteem, impaired concentration, intrusive thoughts of in-service trauma, hypervigilance, irritability/outbursts of anger, and a feeling of detachment or estrangement from others.  He thought about suicide "often and all day long."  He did not have any "serious plans" of suicide, but sometimes wished he was dead.  He did not harm himself because of his family.  Episodes of anxiety/nervousness had occurred every evening for the previous 1.5 weeks ever since he had stopped taking medications.  Prior to that time he was anxious "quite a bit."  He would drive in his car approximately 1 to 2 times per week to relieve stress and talked to people at the Armory.

Examination revealed that the Veteran was dressed appropriately, that he did not exhibit any unusual behaviors, and that he walked slowly and with much effort with a cane.  His speech was of normal rate and volume, his eye contact was good (although intense at times), and he was friendly with the examiner.  He was mildly uncooperative in that he was more verbally expansive in discussing legal issues than what was needed for the purposes of the examination and became slightly argumentative when he was asked to summarize his legal charges.  His affect was full range and was not constricted or flattened, he was able to smile at times, and his behavior was appropriate.  His mood was dysphoric and his thought processes were impaired in that there was some loosening of associations.  Thought content was appropriate, there were no delusions, hallucinations, or obsessions/compulsions, attention/concentration was intact, and the Veteran was fully oriented.  His abstract reasoning and memory were unimpaired, his hygiene and grooming were acceptable, he did not exhibit any episodes of violence or inappropriate behavior, his judgment was unimpaired, and he knew that he had emotional problems.

The Veteran was diagnosed as having PTSD and depressive disorder NOS.  His overall GAF score was 60 (indicative of moderate impairment), but his GAF score associated with PTSD was 65 (indicative of mild impairment) and his GAF score associated with depressive disorder was 55 (indicative of moderate impairment).  The examiner who conducted the examination indicated that it was possible to differentiate the symptoms associated with the two diagnosed psychiatric disabilities in that PTSD was evidenced by intrusive thoughts about combat, avoidance, and hyperarousal symptoms.  The depressive disorder appeared to be longstanding and the Veteran's service treatment records suggested that he had emotional disturbance, which included anxiety disorder prior to his combat experiences.  His chronic depression appeared to be associated with childhood and adult sexual assault trauma (not related to service).  The examiner did not otherwise more specifically identify what symptoms were attributable to each psychiatric disability.  

Moreover, the examiner concluded that the Veteran's level of occupational and social impairment caused by psychiatric disability met the criteria for a 30 percent rating under the General Rating Formula.  The examiner explained that the social and occupational impairment in the past was more likely related to depressive disorder NOS and personality disorder based on the Veteran's report of his personal and work history.  He had to sleep in a separate room due to restless sleep, which was likely associated with PTSD, but he otherwise reported that he had a supportive relationship with his wife and that he met with friends who were veterans on a daily basis for coffee.  He enjoyed working with model trains and planes, occasionally went fishing (2 times during the previous year), and occasionally attended a weekly breakfast held by a veteran's service organization.

VA treatment records dated from October 2012 to July 2014 indicate that the Veteran experienced nightmares, depression, anxiety, nervousness, panic attacks, and flashbacks.  He had a history of suicidal ideation and attempts, but he denied "having any recent suicidal thoughts in the last two years."  He was married and described his wife as being supportive, he had a few close friends, he was involved with veteran programs, and he enjoyed woodworking.  

Examinations revealed that the Veteran was superficially cooperative, that he did not exhibit any abnormal movements or tremors, that his speech was normal, that he was not experiencing any delusions, hallucinations, or suicidal/homicidal ideation, that he was fully oriented, and that his insight and judgement were intact.  His mood was anxious/irritable/euthymic and his affect was congruent with mood.  Diagnoses of PTSD and dysthymia were provided and a GAF score of 60 was assigned, indicative of moderate impairment.

In an October 2014 statement, the Veteran's daughter reported that the Veteran was depressed, frequently spoke of suicide, and had attempted suicide on several occasions.  He had a "terrible temper," was unable to get close to people (including his daughter), and did not have any friends.

The Veteran's wife reported in an October 2014 statement that the Veteran was unable to sustain work or social relationships for long periods because he would reject people if things did not go his way.  For instance, he had disowned his daughter many times during the previous 30 years "over petty points" and was unable to connect with her emotionally.  He also experienced anger, anxiety, nervousness, irritability, and panic attacks, was "very depressed," had attempted suicide on multiple occasions (the most recent attempt was during the previous winter), and was in persistent danger of hurting himself.  He often showered only one or two times a month and only wore clean clothes when his wife would "get on him about it."  His last "real" job was when he worked for the railroad, but he got fired because of an altercation with his boss.  He was unable to "hold down a job in the real world" because he could not take criticism or be told what to do and he resented authority figures.  Although he had operated a family roofing and siding business, he got stressed out when dealing with customers and his wife was responsible for talking on the telephone and making appointments.  He was able to work alone if homeowners were not at home, but he would "blow up, throw hammers and other tools, and yell" if someone was with him while he was working.  His mood also affected his job because he was often "completely unmotivated to do anything."  The reason he had been able to work for a while was because he worked for a family business.

VA treatment records dated from July to November 2015 document reports of irritability, chronic suicidal ideation, anxiety, depression, diminished interact/pleasure in activities, sleep impairment, nightmares, fatigue/loss of energy, impaired concentration, panic attacks, and anger.  The Veteran remained married to his third wife and occasionally spent time with his grandchildren.  Examinations revealed that the Veteran was cooperative, had good/moderate eye contact, was engaged, had fair grooming, and was fully oriented.  There was no psychomotor retardation/agitation, speech was normal, and thought process was fairly linear.   The Veteran's mood was impaired, his affect was occasionally somewhat irritable, and his insight and judgment were limited/poor.  He was diagnosed as having PTSD and depressive disorder.  He appeared to be a high long-term risk for suicide given his multiple suicide attempts, impulsive/violent/aggressive behaviors, limited social support, and chronic medical issues.  His immediate suicide risk was low/moderate, however.

In a March 2015 Independent Psychological Examination report, neuropsychologist and psychologist P. Shepard, Psy.D., HSSP reported, in pertinent part, that she had reviewed the Veteran's claims file and performed a clinical Skype interview with the Veteran and his wife and objective psychological testing.  Dr. Shepard indicated that the Veteran's work history included several positions in roofing, but that he was noted to have a clear and consistent decline in his ability to follow directions and get along with coworkers.  He was fired on four occasions, but later rehired after the owner could not find someone to fill the position.  He worked for the railroad from 1976 through 1990 and his duties mainly included placing railroad ties and running machinery.  During this employment he was involved in fights with coworkers and was physically restrained on one occasion after picking up a tool and threatening someone.  His last fight was in 1990 and he was subsequently sent to a psychiatric hospital for 30 days of treatment.  He was offered a medical retirement settlement when he returned to work.  He subsequently managed his own roofing business for 15 years with variable success.  During that time he worked well when he was able to be independent and alone, however he was short-fused and often irritable when interacting with others.  He retired on disability in 2005 and spent his days mostly secluded in his home.  He lived with his wife of 32 years, with whom he had one daughter.  He did not get along with his daughter or talk with her regularly and his wife indicated that their relationship had always been distant.  He had previously divorced twice and both prior marriages were short and wrought with emotional abuse and fighting.  On one occasion he was convinced his wife was having an affair and he assaulted someone.

As for psychiatric symptomatology, the Veteran experienced nightmares, disrupted sleep, depression, anxiety, flashbacks, suicidal ideation/suicide attempts, and anxiety attacks.  He described his mood as "edgy" with an ever-ready propensity to fight, he felt "down and blue 'all of the time'" with chronic feelings of helplessness, hopelessness, and worthlessness, was suicidal on a daily basis, and routinely had a plan to end his life.  The most recent suicide attempt was during the previous fall when he attempted to hang himself in the barn.  He did not receive any enjoyment or pleasure from any activity, did not like engaging in contact with other people, and would often go a month without showering because he did not care.  His wife reported that she had witnessed violence and yelling over the years with episodes where the Veteran had choked her and thrown knives at her.  They had not shared a bed for over 20 years because of the Veteran's violent sleep and his wife noted a pattern of significant pulling away from her emotionally, even if they were briefly able to enjoy being around one another.  The Veteran was not able to maintain friendships due to his temper and the need to be the center of attention, he experienced a hyperstartle response and flashbacks, and he was unable to enjoy activities that he once enjoyed where others were around (e.g., bowling, roller skating).

Examination revealed that the Veteran was casually dressed and that his hair and hygiene were unkempt.  He was fully alert and oriented, but mildly anxious throughout the examination with notable avoidance of eye contact and fidgeting in his seat.  Conversational speech was fluent and well-articulated, thought processes were tangential at times, there were no significant word finding difficulties, no hallucinations or delusions were noted, comprehension was adequate, and the Veteran was pleasant and cooperative throughout the examination.  Millon Clinical Multiaxial Inventory-III testing results were consistent with someone who was experiencing a moderate level of psychological distress.  His personality characteristics were consistent with patients who are behaviorally introversive and negativistic when relating to others.  A preference for simple, repetitive, and a dependent life pattern in which he could avoid self-assertion and avoid typical social relationships was noted.  When this routine was interrupted, he was likely to present as grouchy and angry with a tendency for belligerence.  A markedly low social interest, empathy for others, and an overall indifference to the actions and feelings of others was likely to be present and his involvement in group settings was likely to remain vague and disconnected.  Moreover, severe anxiety and depressive symptoms were noted on self-report questionnaires and the items endorsed included feelings of guilt, failure, self-dislike, worthlessness, lowered interest in food, sex, and people, difficulty with nervousness, and an inability to relax.  The Veteran was diagnosed as having PTSD and major depressive disorder and a GAF score of 41 was assigned, indicative of serious impairment.

Dr. Shepard concluded that emotional dysregulation had been disruptive to the Veteran's life in a variety of ways, including alcohol abuse, overworking, limiting interaction with his family, suicidal ideation, isolation, and an inability to engage with life activities.  He was successful at keeping PTSD symptoms at bay for many years with the use of alcohol, exercise, and work.  Over time, however, he discontinued heavy use of alcohol and was unable to physically work due to his PTSD-related explosive outbursts.  PTSD symptoms had become more prominent and facilitated a more pronounced depressive reaction and the symptoms causing his level of functioning had been present since at least April 2008, and most likely years before that as documented by the pattern of behavior and events documented by the Veteran and his wife.  The constellation of the Veteran's symptoms was consistent with PTSD and major depressive disorder.  Specifically, he evidenced symptoms including recurrent combat-related memories, frequent nightmares and poor sleep, anxiety-based reaction to combat triggers, self-blame, persistent anger and guilt, irritability, marked disinterest in social interactions, feelings of alienation, an inability to emotionally connect with others, hopelessness, helplessness, intermittent suicidal ideation, and hypervigilance.  His major depressive disorder was likely ("at least as likely as not") secondary to on-going PTSD symptoms that became more prominent with limited access to past coping skills (i.e., work).

Moreover, Dr. Shepard explained that the Veteran was incapable of maintaining employment subsequent to his PTSD-related inability to interact with others and/or significantly aggressive and threatening reaction to any situation that is perceived as out of his control.  He had been unable to obtain and maintain gainful employment since at least April 2008.

The Veteran reported during a December 2015 VA psychiatric examination that he lived with his wife and dog, that he and his wife got along, and that they did not do anything together in the community because his wife had agoraphobia.  He had one friend who he saw while visiting the Armory 1 to 2 times each week, but he indicated that he was distant and was irritated by a lot of people.  He was "more mellow" with medication use and reported that although he frequently felt irritable, he showed his irritability less than in the past.  He remained unemployed and indicated that his unemployment was "associated with decline in his physical health (e.g. problems with breathing)."

As for PTSD symptoms, the Veteran experienced recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams in which the content and/or affect of the dream was related to traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; an exaggerated startle response; problems with concentration; and sleep disturbance.  Also, he experienced a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and neglect of personal appearance and hygiene.

The Veteran explained that he experienced a persistent depressed mood as evidenced by a sad mood, decreased interest and motivation, and decreased appetite.  He had frequent and chronic thoughts of death, which he described as picturing himself dying in a variety of ways which were somewhat unrealistic in nature.  His most recent suicide attempt was in October 2014, at which time he attempted to hang himself with a rope.  He stopped himself and told his wife, but did not report the attempt to VA until much later.  He indicated that his dog and his wife and his attachment to them kept him alive.  As for sleep impairment, he explained that his sleep was impaired by having to get up frequently for breathing treatments, restless leg syndrome, general restlessness caused by PTSD, and nightmares which occurred more than once per month.  He experienced anxiety in the form of impatience and an irritable mood when he had to wait for something, a hyperstartle response, hypervigilance, anxiety in closed spaces, and frequent intrusive memories of his service in Vietnam.  Also, he had an irritable mood, but denied having any outward aggression.

Examination revealed that the Veteran appeared clean and well maintained.  He reported that he had not taken a shower or bath for 2 months, but that he regularly washed his personal areas and got a haircut every few months.  He did not emit any excessive body odor suggestive of poor hygiene.  There was no psychomotor agitation or slowing associated with psychological factors, but the Veteran did walk slowly with a cane due to back pain.  He did not exhibit any inappropriate behavior, his speech was normal, he maintained good eye contact throughout the examination, and he was polite, cooperative, and interactive.  His affect was somewhat constricted and dysphoric with respect to his back pain.  His thought process was logical and coherent, thought content was appropriate, there were no delusions or hallucinations, his attention/concentration was intact, he was fully oriented, his abstract reasoning, memory, and judgment were not impaired, and his insight was fair to good.

The Veteran was diagnosed as having PTSD and unspecified depressive disorder.  The examiner who conducted the December 2015 examination noted that it was possible to differentiate the symptoms attributable to each psychiatric diagnosis, but she subsequently indicated that the same symptoms were attributable to both disabilities.  Specifically, the symptoms attributable to both PTSD and unspecified depressive disorder included a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation (the Veteran had frequent thoughts of death, but his immediate risk was low/moderate and there was no suicidal intention at the time of the examination), and neglect of personal appearance and hygiene (the Veteran had not taken a bath or shower in 2 months).  The examiner concluded that the Veteran's depression was "likely comorbid with PTSD," that the level of his occupational and social impairment caused by psychiatric disability met the criteria for a 50 percent rating under the General Rating Formula (i.e., occupational and social impairment with reduced reliability and productivity), and that it was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed psychiatric disability.

Finally in this regard, the examiner explained that the Veteran "cite[d] non-service connected physical disabilities as the main reason he [was] not working."  If he was working, PTSD and depression would likely impair occupational functioning due to his reported history of poor anger management and a history of aggression.  His difficulty dealing with criticism would impair interpersonal functioning in a work setting.  His level of depressed mood (which was made worse by chronic pain from a non service-connected back disability) affected his mood and motivation and his ability to adapt to situational stressors.

VA treatment records dated from March to September 2016 reflect that the Veteran experienced anger, irritability, chronic intermittent suicidal ideation, and low energy/motivation.  Examinations revealed that he was appropriately dressed and had good hygiene and grooming.  His speech was normal, his thought process was linear and sequential, his attention and concentration were fair to good, and he was fully alert and oriented.  His mood was euthymic/angry, he was somewhat irritable, his affect was congruent with mood, and his insight and judgment were limited.  Diagnoses of anxiety and depressive disorder, among other things, were provided.

Initially, the Board notes that the Veteran has been diagnosed as having non-service-connected psychiatric disabilities other than PTSD during the claim period, including depressive disorder, bipolar disorder NOS, and dysthymic disorder.  The examiners who conducted the December 2011 and December 2015 VA examinations indicated that it was possible to differentiate the symptoms attributable to PTSD and depressive disorder.  Regardless, the December 2011 examiner did not otherwise specifically explain which symptoms were attributable to each disability and Dr. Shepard opined that the Veteran's major depressive disorder was likely secondary to his PTSD.  Also, the December 2015 examiner explained that the same symptoms were attributable to both disabilities, that the Veteran's depression was "likely comorbid with PTSD," and that it was not possible to differentiate what portion of his occupational and social impairment was caused by each diagnosed psychiatric disability.  Hence, the Board finds that the symptoms of the Veteran's service-connected PTSD cannot be clearly distinguished from those of his other diagnosed nonservice-connected psychiatric disabilities.  Therefore, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  See Mittleider, 11 Vet. App. at 182.
 
In light of the above evidence, the Board finds that the symptoms of the Veteran's PTSD have resulted in deficiencies in most of the areas needed for a 70 percent rating under the General Rating Formula since the effective date of service connection.  Despite the fact that the Veteran stopped working due to a physical injury, the evidence nonetheless indicates occupational impairment due to his PTSD. For example, prior to owning his own business he had difficulty getting along with coworkers, had problems at work due to his impaired mood, and had lost his job with the railroad because he threatened his supervisor with a pickaxe and his employer did not find him to be mentally stable.  Also, his wife has reported that while he did subsequently own his own business, his wife had to handle any customer interaction due to the Veteran's impaired mood, he had to work alone and experienced irritability and outbursts of anger if he had to work with anyone, and he was only able to work because it was a family business.  The examiner who conducted the April 2009 VA examination concluded that the Veteran's psychiatric disability appeared to have a mild effect on his occupational functioning, Dr. Shepard opined that the Veteran was unable to maintain employment due to his PTSD, and the December 2015 examiner explained that PTSD and depression would likely impair the Veteran's occupational functioning due to his reported history of poor anger management and aggression, his inability to deal with criticism, and his impaired mood and motivation.  

As for family relations, the Veteran has remained in a long-term marriage and has reported on several occasions that he has a good relationship with his wife, daughter, and grandchildren.  Nevertheless, his family relations have been impaired, at least in part, due to his psychiatric disability.  For instance, his marriage has been impaired due to his anger, irritability, and emotional distancing, he and his wife have been unable to sleep in the same room due to his nightmares and violent sleep, and he has been unable to maintain a close relationship with his daughter due to his impaired mood.  Also, his symptoms of occasionally impaired judgment, suicidal ideation, nightmares, flashbacks, impaired thinking, impaired concentration, intrusive thoughts, depression, anger, irritability, and anxiety are reflective of deficiencies in the areas of judgment, thinking, and mood.

Moreover, the Veteran has experienced suicidal ideation, near continuous depression, impaired impulse control with unprovoked irritability, panic attacks, and occasional neglect of personal hygiene.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the language of the general rating formula indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  The Board acknowledges that the examiner who conducted the April 2009 VA examination indicated that the Veteran's psychiatric disability had only a mild effect on his occupational and social functioning and that the examiners who conducted the December 2011 and December 2015 VA examinations indicated that the severity of Veteran's psychiatric symptoms met the criteria for 30 and 50 percent ratings, respectively, under the General Rating Formula.  Nevertheless, the Board finds that the overall symptomatology described and demonstrated during the claim period most closely approximates the criteria for a 70 percent rating under the General Rating Formula and that an initial 70 percent rating for PTSD is warranted since the effective date of service connection.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").
The Board also finds, however, that a rating higher than 70 percent is not warranted at any time during the claim period.  The Board acknowledges that the Veteran has been unemployed during the entire claim period, that there is evidence of occupational impairment due to his service-connected psychiatric disability, and that Dr. Shepard and the examiner who conducted the December 2015 VA examination reported that the Veteran's ability to work would be significantly impaired/prevented due to his psychiatric disability.  Hence, the Board concedes that there has been total occupational impairment due solely to the Veteran's psychiatric disability during the claim period.

Regardless of the Veteran's total occupational impairment, however,  there has not been total social impairment.  He has remained in a long term marriage (albeit an impaired marriage due to his psychiatric disability), he continues to live with his wife, and maintains social contacts with his parents, grandchildren, and friends.  In particular, he has continued to meet with friends on a regular basis for meals or coffee.  Furthermore, the Veteran has experienced some impaired memory and concentration, nightmares, flashbacks, disorganized thinking, intrusive thoughts, and suicidal ideation/suicide attempts and he has reported occasional neglect of personal hygiene.  Nevertheless, he has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions or hallucinations, he has generally been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  While the Veteran has made several suicide attempts and been involved in violent altercations with others in the past and has experienced chronic suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence) and suicidal ideation are contemplated by a 70 percent rating under the General Rating Formula, he has otherwise not exhibited most of the symptoms indicative of  a 100 percent rating under the General Rating Formula, and total social impairment has not been demonstrated during the claim period. 

In sum, the Board finds that, overall, the Veteran has not exhibited most of the symptoms listed in the criteria for the maximum, 100 percent rating under the General Rating Formula as examples of the type and extent, frequency or severity, as appropriate, to indicate both total social and occupational impairment at any point since the April 14, 2008 award of service connection for PTSD.  Rather, the Veteran's psychiatric symptoms have most closely approximated the criteria for a 70 percent rating under the General Rating Formula during the entire claim period. See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board further finds that, in conjunction with the appeal for a higher initial rating for PTSD, other than the matter of the Veteran's entitlement to a TDIU and SMC (which are addressed below), neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B. SMC

Pursuant to 38 U.S.C.A. § 1114 (s), when a veteran has a service-connected disability rated as total and has additional service-connected disability independently ratable at 60 percent or more, he is entitled to SMC.  38 U.S.C.A. § 1114 (s)(1).  The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, 6 Vet. App. at 35; see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 280 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

In the decision above, the Board has granted an initial 100 percent rating for coronary artery disease since April 25, 2005 and an initial 70 percent rating for PTSD since April 14, 2008.  As the Veteran now meets the statutory criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) during the entire period since April 14, 2008, entitlement to SMC is warranted during this period.

C. TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

As the Board is granting a 100 percent rating for coronary artery disease for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  The Board is cognizant of the fact that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU because a TDIU rating may still form the basis for assignment of SMC pursuant to 38 U.S.C.A. § 1114 (s).  See Bradley, 22 Vet. App. at 280.  In this case, however, the Board is already awarding SMC pursuant to 38 U.S.C.A. § 1114 (s) during the entire period since April 14, 2008.  For this reason, the issue of entitlement to a TDIU at any time during this period is now rendered moot. 

Prior to April 14, 2008, service connection was in effect for tinnitus (rated 10 percent disabling), coronary artery disease (now rated at 100 percent during the entire claim period), bilateral hearing loss (rated noncompensable prior to March 3, 2006 and 10 percent disabling since that date), and residuals of right tympanic membrane perforation (rated noncompensable).  Service connection was not in effect for PTSD during this period.  The Veteran has not contended, and the evidence does not otherwise show, that tinnitus, hearing loss, or residuals of right tympanic membrane perforation, alone or in combination, were of such a severity so as to preclude all substantially gainful employment during the claim period prior to April 14, 2008. 

The facts presented in this case are distinguishable from those in Bradley because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent rating is being assigned (i.e., coronary artery disease) rendered the Veteran unemployable during the claim period prior to April 14, 2008.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected coronary artery disease rendering him unemployable for any time during the claim period prior to April 14, 2008, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot for the entire claim period.


ORDER

Entitlement to an initial 100 percent rating for coronary artery disease, since April 25, 2005, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 70 percent rating for PTSD, since April 14, 2008, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 70 percent for PTSD is denied.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s), since April 14, 2008, is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).
An April 2004 VA orthopedic clinic note suggests that the Veteran may have filed a workman's compensation claim.  Also, he reported in a November 2016 statement (VA Form 21-4138) that he received treatment for his claimed back disability from "Dr. Jann" and "Dr. Fillpowicz."  The AOJ has not attempted to obtain any workman's compensation records or any relevant treatment records from the above identified physicians.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Lastly, following the most recent supplemental statement of the case (SSOC) dated in February 2016 (which addressed the issue of entitlement to service connection for a back disability), additional relevant evidence has been associated with the Veteran's claims file.  This evidence includes a September 2016 letter from S. Siddiqui, M.D., treatment records from Pulaski Memorial Pain Management dated from March to October 2016, and the report of an April 2017 VA back examination. This relevant evidence has not been considered by the AOJ with respect to the petition to reopen the claim of service connection for a back disability.  Although the Veteran's substantive appeal pertaining to this issue was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (c) (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (requiring remand for initial AOJ review of pertinent evidence "unless this procedural right is waived by the appellant or representative").  Hence, the Board is also required to remand the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disability for issuance of the necessary SSOC.

Accordingly, the application to reopen the claim for service connection for a back disability is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records pertaining to any workman's compensation claim (see the April 2004 VA orthopedic clinic note) and all records of his treatment for a back disability from "Dr. Jann," "Dr. Fillpowicz," and any other sufficiently identified private treatment provider from whom records have not already been obtained (see the November 2016 VA Form 21-4138).  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Indianapolis, Indiana dated since October 2015; 

(b)  all records from the VA Northern Indiana Health Care System dated since January 2017; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC that considers all additional relevant evidence (including the September 2016 letter from Dr. Siddiqui, the treatment records from Pulaski Memorial Pain Management dated from March to October 2016, the report of the April 2017 VA back examination, and all additional relevant evidence received since the February 2016 SSOC). After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


